Mitchell, J.
The issue in this case was purely one of fact, and the only question presented by this appeal is whether the evidence was sufficient to justify the finding of the court that the original promissory note, (of which the note in suit was a renewal,) executed by plaintiffs to Mrs. King, was not usurious.
We think the court may well have found that Mrs. King supposed that Warner was plaintiffs’ agent to secure the loan, and not her agent in making it, and that as such he was entitled from them to a- commission, of which he voluntarily gave her the benefit. This ■version of the transaction, which was justified by Mrs. King’s testimony, was entirely consistent with the conclusion that there was no intention on her part to take or contract for more than the legal rate of interest for the use of the money loaned, which is always an essential constituent of usury. The existence of this corrupt intent is always a question of fact to be collected from the whole of the transaction as it passed between the parties.
Moreover, the attitude which both plaintiff G-rieser and his principal witness, Warner, occupied with reference to the matter was not calculated to commend their testimony to the special favor of the court.
Order affirmed.
(Opinion published 57 bf. W. Rep. 462.)